Hewmaet, J.
The more important of the errors alleged is the receipt of evidence of the alleged admissions, or, as it is called, confession of the plaintiff in error. It is claimed that it was not shown to have'been a free and voluntary confession. It appears that the trial court made preliminary inquiry on this point, and adjudged it to be voluntary. This determination of the trial court is controlling, unless it shall be made to appear satisfactorily that the determination is clearly against the evidence. 19 Am. & Eng. Ency. of Law, 629. Such consideration is due to the judgment of the trial court. The admissions do not séem to have been voluntary, in the sense that they were volunteered or spontaneous. They were elicited by questions. But all that is required in that regard is that they shall be made freely, without compulsion, and voluntarily, without promise or persuasion. It does not appear that the alleged assault upon the plaintiff in error was made in furtherance of any scheme to procure admissions from him him by fear. On the contrary, it seems to have been made in the lawful purpose of disarming him, in order to prevent him from injuring another. There was no allusion to the burglary at the time, and the admissions were not made until after an interval. Hor does it appear-that any inducement whatever to a confession was held out or offered. He was not told that it would be better for him to confess or to tell the truth, or anything of that import. He was not asked to confess, or threatened with consequences of a failure to confess. Hone of these things are seriously claimed. The absence of them quite clearly appeared. The testimony of the chief of police was quite well corroborated, both as to the admissions themselves, and as to the incidents preceding. There is no real ground for questioning the correctness of the ruling of the trial court that *80the admissions were free and voluntary in. every legal sense.
Error in the charge to the jury is alleged. The court said, “ The state has sought to prove the defendant’s guilt by introducing certain alleged confessions and admissions, and by .showing that he was seen, after the burglary, carrying something under his coat.” It is said that the testimony conflicts as to whether the plaintiff in error was seen, after the burglary, carrying something under his coat. It is claimed that this instruction took the question from the jury. It is said to be equivalent to an instruction that he was seen. A very simple analysis will clearly show that this is not the effect of the instruction. The phrase “ has sought to prove . . . by • showing,” very clearly, is not equivalent, either grammatically or in the common usage of the language, to the ■phrase “ has shown ” or “ has proved.” And it should not, naturally, be so understood by the jury.
The other alleged errofs do not require treatment at length.
By the Court. — The judgment of the circuit court is affirmed.